Title: Jefferson’s Reply to the Address of Welcome of the Virginia House of Delegates, [7–9 December 1789]
From: Jefferson, Thomas
To: Virginia House of Delegates


I receive with humble gratitude, Gentlemen, the congratulations of the honorable the H. of Delegates on my return: And I beg leave thro’ you to present them my thanks and dutiful respects. Could any circumstance heighten my affection to my native country, it would be the indulgence with which they view my feeble efforts to serve it and the esteem with which they are pleased to honour me. I shall hope to merit a continuance of their goodness by obeying the impulse of a zeal of which public good is the first object, and public esteem the highest reward. Permit me gentlemen for a moment to separate from my general thanks, the special ones I owe to you the organs of so flattering a communication.
